64 Cal. App. 2d 314 (1944)
THE PEOPLE, Respondent,
v.
CLAY A. SAVAGE, Appellant.
Crim. No. 3772. 
California Court of Appeals. Second Dist., Div. Two.  
May 9, 1944.
 Walter L. Gordon, Jr., for Appellant.
 Robert W. Kenny, Attorney General, and T. G. Negrich, Deputy Attorney General, for Respondent. *315
 McCOMB, J.
 From a judgment of guilty of violating section 11160  [fn. 1] of the Health and Safety Code, pertaining to narcotics, after trial before a jury, defendant appeals.
 Viewing the evidence in the light most favorable to the People (respondent), the essential facts are:
 Between eleven and twelve p. m. on June 12, 1943, Los Angeles police officers entered a two-story building located at 169 East 35th Street, Los Angeles. There they saw defendant and proceeded to search his clothing. One of the officers ran his hand underneath defendant's belt and an object slipped from the vicinity of defendant's right hip and fell to the floor. The officer picked up the object and found it to be a cigarette. Thereafter the officer took defendant to another room in the same house where was found a second cigarette under a bed and a third cigarette beneath a dressing table. Defendant stated to the officer that the first cigarette mentioned above he knew contained marijuana which was given to him by a friend. When asked regarding the other two cigarettes found on the premises, defendant made no reply. At the trial defendant stipulated that the cigarettes contained marijuana.
 [1] This is the sole question necessary for us to determine:
 Is marijuana synonymous with Indian hemp (cannabis sativa)?
 This question must be answered in the affirmative. Marijuana, (variants: mariahuana, marajuana, maraguana, marihuana, and mariguana) is another name for Indian hemp (cannabis sativa). (See Health and Saf. Code,  11003; vol. 2, Webster's New International Dictionary, 2d ed. 1939, page 1503; State v. Navaro, [83 Utah 6], [26 P.2d 955, 956 et seq.]; Fawcett v. State, 137 Tex.Cr. 14 [127 S.W.2d 905, 906]; State v. Economy, 61 Nev. 394 [130 P.2d 264, 269].)
 Since defendant admitted that the cigarette found on him contained marijuana, he admitted that it contained cannabis *316 sativa which is a narcotic referred to in sections 11160 and 11001  [fn. 2] of the Health and Safety Code.
 The judgment is affirmed.
 Moore, P. J., and Wood (W. J.), J., concurred.
 "No person shall transport, sell, furnish, administer, or give away, or offer to transport, sell, furnish, administer, or give away, or attempt to transport a narcotic except upon the written prescription of a physician, dentist, or veterinarian licensed to practice in this State."
 "'Narcotics,' as used in this division, means any of the following: ..."
 "(i) All parts of the plant cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin; but not including the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination."
NOTES
[fn. 1]  1. Section 11160 of the Health and Safety Code reads:
[fn. 2]  2. Section 11001 provides in part thus: